Citation Nr: 1401682	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-14 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left knee/leg disability.

2.  Entitlement to service connection for right knee/leg disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1943 to January 1946.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that reopened and denied the Veteran's claim of service connection for a left knee/leg disability, and from a July 2011 rating decision that denied service connection for a right knee/leg disability.  A March 2013 Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In July 2013, these matters were remanded by the Board, in part, to obtain an examination to determine the likely etiology of the Veteran's left and right knee/leg disabilities.  The Board determined that the opinion received was inadequate for rating purposes and secured a Veterans Health Administration (VHA) medical advisory opinion in the matter.  The Veteran was provided a copy of such opinion (received in October 2013) and afforded opportunity to respond.  The issues listed are characterized in keeping with the Veteran's contentions and allegations that the claimed disabilities encompass both the legs and the knees. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A left and/or right knee/leg disability was not manifested in service; arthritis of a knee was not manifested in the first year following the Veteran's discharge from active duty; and hiss current bilateral knee strain is not shown to be related to his service.





CONCLUSIONS OF LAW

1.  Service connection for a left knee/leg disability is not warranted.  38 U.S.C.A.     §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  

2.  Service connection for a right knee/leg disability is not warranted.  38 U.S.C.A.     §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  March and July 2010 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Efforts were made to obtain his Social Security Administration (SSA) disability records, however, in August 2013, he clarified that he never applied for SSA benefits.  The RO arranged for a VA examination in July 2013.  The Board found the opinion offered on that examination inadequate for rating purposes.  Consequently, the Board secured a VHA medical advisory opinion in this matter.  The Veteran received a copy of such (October 2013) opinion, and has had opportunity to respond.  The Board finds that the medical evidence is now adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from service (one year for arthritis).   38 U.S.C.A. § 1112;  38 C.F.R. §§ 3.307, 3.309.
 
To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record (to include in "Virtual VA").  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

The Veteran claims that he has arthritis in his legs and knees as a direct result of cold injuries/frostbite in service

The Veteran's STRS are silent for complaints, findings, treatment, or diagnoses relating to the knees/legs.  On January 1946 discharge examination, musculoskeletal clinical evaluation was normal

A September 1954 dermatology record notes complaints of swelling and pain in the right foot.  The Veteran reported slight swelling in his feet since 1943 and that an exacerbation began two days prior with pain and swelling of the right foot.  This record notes that the Veteran's complaints were attributed to chronic dermatophytosis (athlete's foot) of the feet.

On April 1974 VA examination, there was no evidence of arthritis of any joints.  A left knee X-ray was negative for fracture or dislocation.

In April 1975, osteoarthritis of the left knee was diagnosed.  A May 1975 X-ray revealed left knee arthritis.  An April 1978 examination report notes a finding of left knee crepitus and a diagnosis of osteoarthritis.  A February 1979 examination report also notes a diagnosis of left knee osteoarthritis.

In March 2010, the Veteran submitted various lay statements from friends who state they knew him since 1945 or 1946 and that he has suffered from arthritis since that time.

An August 2011 statement from the Veteran indicates that he received hospital treatment in January 1946, two weeks after separation from service, in part, for a leg problem.

A VA treatment record (in Virtual VA) dated in June 2012 notes a complaint of left hip/thigh pain.

At the Travel Board hearing in March 2013, the Veteran testified that he has arthritis in his legs and knees as a direct result of frostbite from service.  

In April 2013, the Veteran submitted a private opinion, which attributed his arthritis of both knees and the feet to frost bite and exposure to cold during the Second World War.  

On July 2013 VA cold injury examination, the examiner noted the Veteran had frostnip in the bilateral toes with a duration of acute symptoms of less than one day.  The examiner noted there was no other history of cold injury.  Physical examination revealed there were no cold injury residuals.

On July 2013 knee and lower leg VA examination, the diagnosis was bilateral knee strain.  X-rays revealed degenerative arthritis.  The examiner opined that bilateral knee strain was less likely than not incurred in or caused by service because there was no continuity of treatment for cold injuries from service to the present.

The Board found the July 2013 opinion inadequate for rating purposes and sought a VHA medical advisory opinion in this matter.  The consulting expert (a Chief of Orthopedic Surgery), opined after a careful review of the claims file, including the April 2013 private opinion and July 2013 VA opinion, that it is "less likely than not that the Veteran's bilateral knee/leg disability (arthritis/knee strain) is related to any in-service injury, event, or illness including as a residual of a cold injury."  The expert discussed the opinions previously in the record, and stated that the July 2013 evaluation was much more specific than the April 2013 opinion, which offered no basis for attributing arthritis of the feet and knees to exposure to cold in service.  The expert noted that the VA examiner commented that the duration of the cold exposure was hours and the duration of symptoms was less than one day.  The expert stated that the Veteran had no history of cold exposure treatment, hospitalization, or surgery, and no other history of military cold exposure.  The expert also noted that there was no ongoing complaint of tingling, numbness, muscle cramping, abnormal color or skin breakdown.  He stated that the Veteran's reported symptoms were indicative of frostnip, the first and mildest of frostbite, and that frostnip "does not permanently damage the skin let alone underlying deep tissue such as bones and joints."  

It is not in dispute that the Veteran has left and right knee/leg disabilities, to include knee strain and arthritis.  Such disabilities have been diagnosed and treated, including on VA examination.  However, left and right knee/leg disabilities are not shown to have been manifested in service; the Veteran's STRs contain no notation of such disabilities and on service separation examination, musculoskeletal evaluation was normal.  Further, there is no evidence of X-ray confirmed arthritis being manifest in the Veteran's first postservice year.  The Board acknowledges the lay statements of record to the effect that the Veteran has had arthritis since service.  Under certain circumstances, the Veteran as a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, arthritis is not a simple medical condition, because it cannot be perceived through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Rather, its presence is established by X-rays, as was done in this case in 1975, many years after service.  Notably, as late as in 1974, it was still being clinically reported that the Veteran did not have arthritis.  Consequently, the lay statements to the effect that the Veteran has had arthritis since service are not competent evidence to establish that arthritis was manifested prior to its diagnosis in 1975.  Significantly, the Veteran's allegations of continuity of arthritis symptomatology since service were first made at the time of the filing of the present claim, and are self-serving.  Therefore, they are not credible.  See Pond v. West, 12 Vet. App. 341 (1999).  

Accordingly, service connection for left and right knee/leg disabilities on the basis that they became manifest in service and have persisted, or on a presumptive basis (for arthritis as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

What remains for consideration is whether or not the Veteran's right and left knee/leg disabilities may somehow otherwise be related to his service.  There is conflicting competent (medical) evidence in the record that directly addresses the matter of a nexus between his knee/leg disabilities and his service, to include as due to exposure to cold in service.  The "positive" evidence consists of an April 2013 private medical opinion noting a link between arthritis and cold injuries in service and the Veteran's statements relating such disabilities to his service. The "negative" evidence consists of the July 2013 VA physician's opinion and that by the VHA expert in October 2013.  

In weighing the respective medical opinions, the Board concludes that the October 2013 opinion by the VHA expert merits the greatest probative weight.  The opinion reflects familiarity with the entire record and includes citation to supporting factual data.  It addresses the prior (April 2013) medical opinion of record to the contrary, noting that it is unaccompanied by rationale.  The expert explained that the record reflects that during service the Veteran most likely suffered frostnip, a mild form of frostbite, which does not damage the underlying deep tissue, such as bones and joints.  This opinion is by a chief of orthopedic surgery, who expressed familiarity with the factual background, and includes an adequate explanation of rationale, indicating that there is no support for a cause and effect relationship between the Veteran's right and left knee/leg disabilities and service, to include exposure to cold.   

The Board finds little probative value in the April 2013 private opinion, as it is merely a conclusion without any explanation of rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

The Board again notes that the Veteran is a layperson.  Whether exposure to cold is an etiological factor for development of an insidious process such as arthritis is a medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not demonstrated that he has any medical expertise, and does not support his allegations by citation to medical texts or treatises.  Nor does he provide any rationale other than alleged continuity of leg/knee complaints since service (an allegation the Board found not credible because it is inconsistent with recorded contemporaneous clinical data, and is self-serving).  Consequently, his opinion in this matter is not competent evidence.

The Board notes that combat presumptions (see the Veteran's DD-214 which reveal receipt of the bronze battle star), cannot substitute for competent evidence linking a current disorder to service.  While 38 U.S.C.A. § 1154(b) relaxes the evidentiary burden for a combat Veteran, it deals with the question whether a particular disease or injury was incurred or aggravated in service - that is, what happened then - not the questions of either current disability or nexus to service, both of which generally require competent evidence.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

It is not in dispute that the Veteran was exposed to hazardous level cold conditions in service.  The Board finds that while the record reasonably shows that he sustained a mild form of frostbite in service, the preponderance of the evidence is against a finding that his knee/leg arthritis and strain are related to such cold injury.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Therefore, the benefit of the doubt rule does not apply; the claims must be denied.
ORDER

Service connection for right and left knee/leg disabilities is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


